ORDER

PER CURIAM.
Bobby Joe Roberts appeals the judgment entered upon a jury verdict convict*800ing him of one count of forcible rape and two counts of forcible sodomy. We find that the trial court did not abuse its discretion in admitting a portion of the victim’s mother’s testimony and that the admission of her testimony was not prejudicial to Roberts. We also find that the trial court did not err in failing to intervene sua sponte and declare a mistrial during a portion of the prosecutor’s closing argument. Finally, we find that the trial court did not commit instructional error.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).